Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2020 has been entered.

Claim Status
Claims 2-5, 7-10, 12, 25-36, and 38-57 are canceled. It is noted claim 62 is drawn to a nonelected specie, i.e. acute respiratory syndrome. Therefore, claim 62 is withdrawn as being drawn to nonelected specie. Claims 1, 6, 11, 13-24, 37, 58- 61, and new claim 62 are pending. Claims 1, 6, 11, 13-24, 37, 58- 61 are examined in accordance to the elected species, i.e. chronic obstructive pulmonary disease (COPD) and 


    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 & 10/30/2020 has been considered by the examiner.


Action Summary
Claims 1, 6, 11, 13-24, 37, and 58-61 rejected under 35 U.S.C. 103 as being un-patentable over Johnson (WO2010/132815 A1) in view of Levy et al, Annu Rev Physiol. 2014; 76: 467–492 and Kennedy et al, Proc Am Thorac Soc Vol 4. Pp 692-694, 2007, and Andrianjara et al. (US2002/0193377 A1), and  Woode et al, Cancers February 5,  2015, 7, 329-341 are maintained. 
Claims 1, 6, 11, 13-24, 37, and 58- 61 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of U.S. Patent No. 9,187,406 in view of Johnson (WO2010/132815 A1) are maintained.
Claims 1, 6, 11, 13-24, 37, and 58- 61 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-19 of U.S. Patent No. 9,556,105 in view of Johnson (WO2010/132815 A1) are maintained.
Claims  1, 6, 11, 13-24, 37, and 58- 61 rejected on the ground of non-statutory double patenting as being un-patentable over claims 16-20 of U.S. Patent No. 9,220,695 in view of Johnson (WO2010/132815 A1) are maintained.
co-pending Application No. 15/383,735 (reference application) and Andrianjara et al. (US2002/0193377) are maintained.
Claims 1, 6, 11, 13-24, 37, and 58- 61 rejected on the ground of non-statutory double patenting as being un-patentable over claims 11-20 of U.S. Patent No. 9,675,576 in view of Johnson (WO2010/132815 A1) and Andrianjara et al. (US2002/0193377) are maintained.

Affidavit
The Declaration by Guirong Wang under 37 CFR 1.132 filed 10/30/2020 is insufficient to overcome the rejection of claims 1, 6, 11, 13-24, 37, and 58-61. The Declaration argues that Johnston does not clarify what is “aberrant” MMP activity, i.e. whether it is excessive or insufficient MMP activity that is implicated in a given condition of the aforementioned list of 15 conditions.  From Johnson a POSA could have not expectation whether an inhibitor, as opposed to an inducer, of MMP activity would be effective to treat any of the conditions. In response, the Examiner finds said argument not persuasive. Contrary to Applicant’s assertion, Johnson clearly teaches the compounds of the compounds of the invention contact the matrix metalloproteinase in a cell producing an MMP or MMPs to inhibit the activity of a matrix metalloproteinase. In an embodiment the matrix metalloproteinase is MMP-1,. MMP-2, MMP-3, MMP-7, MMP-8, MMP-9. MMP-12, MMP-13 or MMP-14, see page 27, 1-10. Johnson also teaches aberrant MMP activity and expression has been implicated in a number of pathological condition including COPD, see page 2, lines 24-34. Clearly Johnson’s teaching of curcumin 
The declaration argues that a POSA would have been aware of Vandenbroucke which teaches that when COPD lung tissue is analyzed there is no upregulation of MMP-13 observed. Based on the data in Vandenbroucke, a POSA would expect MMP-13 inhibitors to not be an effective treatment for COPD. (Vandenbroucke et al., Eur Respir J November 1, 2011, 38, 1200-1214). In response, the examiner finds said argument not percussive. In contrast to the Declarant’s assertion, Vandenbroucke clearly teaches consequently, several lung disorders, 
The Declarant’s argument with respect to Segura-Vlardez et al. is not persuasive because such article is not submitted to Examiner. The Examiner cannot comment on Segura-Vlardez et al. as the Declarant did not provide the article and citation of the particular teaching.
The Declarant argues that from Woode a POSA cannot tell whether the MMP-13 increase is the cause of COPD, the consequence of COPD, or unrelated to COPD altogether. Woode does not provide any data that upregulation of MMP-13 is directly connected to the propagation of COPD or that inhibition of the upregulated of MMP-13 would have any effect in treating COPD. In response, the Examiner finds such argument not persuasive. The teaching of Woode clearly teaches that MMP-13, another member of collagenase family, was recently discovered to be increased in alveolar macrophages and type II pneumocytes of COPD patients, citing reference # 28. Reference 28, which is Lee et al, Chest, Volume 135, Issue 2, February 2009, Pages 344-352, teaches the showing that matrix metalloproteinase (MMP)-13 and thioredoxin-like 2 were significantly increased in the COPD patients by Western blot and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2143.02(II). 
The Declarant argues that Andrianjara teaches that the disclosed compounds of the invention selectively inhibit MMP-13, as determined by measuring their IC50 value. However, Andrianjara does not provide any data that the inhibition of MMP-13 would have any effect in treating COPD. From Andrianjara a POSA cannot tell whether MMP-13 inhibitors would be effective for treating COPD. In response, the Examiner finds said argument not persuasive. Andrianjara et al. clearly teaches Among the various pathologies associated with an imbalance in MMP activity, an MMP-13-inhibitor compound of general formula (I) according to the invention is particularly useful for treating all pathologies brought about by a degradation of extracellular matrix tissue, and more particularly for treating rheumatoid arthritis, osteoarthritis, osteoporosis, periodontal diseases, inflammatory bowel disease, psoriasis, multiple sclerosis, cardiac insufficiency, atherosclerosis, asthma, chronic obstructive pulmonary disease (COPD), see para [0357]. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the rejection is not solely based on Andrianjara. The rejection is based on the combined teachings of Johnson, Levy et al, Kennedy et al, Andrianjara et al., and  Woode et al. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2143.02(II).
The Declarant argues that Johnson, Andrianjara, Woode, Vandenbrouke, and Segura-Valdez fail to demonstrate that upregulation of MMP-13 is directly connected to the propagation of COPD or that inhibition of MMP-13 would have any effect in treating COPD. Further, none of the cited art teach if inhibition of MMP-13 would reduce further lung injury, regenerate degraded alveoli and/or reduce the number apoptotic cells in the lungs of a subject afflicted with COPD. In response, the Examiner finds the Declarant’s argument not persuasive. Specifically, Johnson clearly teaches the compounds of the compounds of the invention contact the matrix metalloproteinase in a cell producing an MMP or MMPs to inhibit the activity of a matrix metalloproteinase. In an embodiment the matrix metalloproteinase is MMP-1,. MMP-2, MMP-3, MMP-7, MMP-8, MMP-9. MMP-12, MMP-13 or MMP-14, see page 27, 1-10. Johnson also teaches aberrant MMP activity and expression has been implicated in a number of pathological condition including COPD, see page 2, lines 24-34. Clearly Johnson teaches curcumin analogues including the claimed compound can be  useful for treating a variety of conditions including COPD. At the minimum, there is a suggestion to use the curcumin analogues of Johnson for treating COPD. However, since Johnson teaches a reasonable list of 
The Declarant’s argument with respect to Exhibits 5-7 is not persuasive because Exhibits 5-7 do not relate to MMP-13 which form the basis for the rejection. 
The Declarant argues that the subject application shows how multiple mechanistic parameters such as the ones claimed in claim 61 and other molecular components are involved in treating COPD, making it unreasonable to attribute the cause of COPD and similar chronic and acute inflammatory lung diseases to only MMP expression and activity. Further, it is unreasonable to attribute the cause of COPD and similar chronic and acute inflammatory lung diseases to only the expression and activity of MMP-13 specifically. 35. As the subject application with specific reference to compound 2.24 shows that multiple mechanistic parameters and other molecular components are involved in the treatment COPD, it is a reasonable extrapolation that we are entitled to claim compound 2.24 and similar genuses of compounds as disclosed in the subject application as compounds that are effective in treating COPD. In response, the Examiner finds the Declarant’s argument not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Claims 61 requires the patient population to be a patient affliected with COPD and the administration of the elected compound. The recitation of “reducing further lung injury, regenerating degraded alveoli and/or reducing the number apoptotic cells in the lungs of . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 6, 11, 13-24, 37, and 58-61 remain rejected under 35 U.S.C. 103 as being un-patentable over Johnson (WO2010/132815 A1) in view of Levy et al., Annu Rev Physiol. 2014; 76: 467–492 and Kennedy et al., Proc Am Thorac Soc Vol 4. Pp 692-694, 2007, Andrianjara et al. (US2002/0193377 A1), and  Woode et al., Cancers February 5,  2015, 7, 329-341.
Johnson teaches curcumin and other curcumin analogues are useful for treating rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple sclerosis, cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development; inflammatory disorders, including neuro-inflammation and inflammatory bowel disease, see page 54, lines 18-32. Moreover, Johnson teaches the curcumin analogues can be administered orally in solid dosage forms, see page 51, lines 24-25. These curcumin analogues are inhibitors of matrix metalloproteinases and pro-inflammatory cytokine production, see page 5, lines 9-11. The curcumin analogues are also TNF-α, IL-lβ, MCP-1, IL-8, or IL-6, see page 27, lines 121-22. Additionally, Johnson teaches one of the curcumin analogues is 

    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
,see page 24, line 19. Johnson further teaches a dosage unit of the compounds may comprise a single compound or mixtures thereof with other compounds also used to treat rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple sclerosis, cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development; inflammatory disorders, including neuro-inflammation and inflammatory bowel disease; many types of cancer, including breast cancer, skin cancer, including, but not limited to, melanoma, and prostate cancer; diabetes, stroke, peripheral neuropathy, brain trauma, pancreatitis, and skin disorders, including, but not limited to, wounds, including ulcers of the skin, accelerated aging, and inflammatory diseases of the skin; bone diseases including, but not limited to, osteoporosis, see page 47, lines 12-29. Lastly, Johnson teaches aberrant MMP activity and expression has been implicated in a number of pathological conditions, including rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, angiogenesis, emphysema, multiple sclerosis, and cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development, asthma attacks, chronic obstructive pulmonary disease, and premature skin aging (6a) and inflammatory skin disease, see page 2, lines 24-33. 
Johnson does not specifically teach the curcumin analogues

    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
 for treating COPD.
Levy et al. teaches to limit inflammation and prevent collateral injury of healthy, uninvolved tissue, the lung orchestrates the formation of specialized pro-resolving mediators, specifically lipoxins, resolvins, protectins and maresins; these immuno-resolvents are agonists for resolution that interact with specific receptors on leukocytes and structural cells to blunt further inflammation and promote catabasis; this process appears to be defective in several common lung diseases that are characterized by excess or chronic inflammation, see Abstract. Moreover, Levy et al. teaches If acute inflammation becomes chronic, then asthma or COPD can develop, see Section 8. Levy et al teach  Lipoxins include LXA4 and LXB4, see page 7, para 2. Resolvins include the E-series such as RVE1 and RVE2, see page 8m, para 2, and the D series including RVD1-5, see page 9, para 1. Protectins include NPD1, see page 9, para 2. Maresins include Mar1, see page 9, para 3. 
Kennedy et al. teaches COPD is linked to occupational exposure to air pollutants, including organic and inorganic particulate matter as well as vapor/gases/fumes, see page 692, first col and second col. The chronic obstructive pulmonary disease taught by Kennedy et al. is a COPD comprising COPD exacerbation by a particulate matter. 

Woode et al. teaches MMP-1, MMP-8, and MMP-13 are members of the MMP sub family of collagenases, and each has been implicated in the development of COPD in response to cigarettes smoke both in vitro and in vivo, see Section 2.1. Moreover, Woode et al. teaches MMP-13 was recently discovered to be increased in alveolar macrophage and type II pneumocytes of COPD patients, see page 332, second para. Woode et al. further teaches collagenases can still serve as potential therapeutic targets for progressive chronic lung disease. MMP-1 and MMP-13 should continue be looked upon as targets in cancer and COPD therapy. Highly selective inhibitors of MMP-1 and MMP-13 could down regulate the expression of these collagenases, decreasing the activation and release of other signaling factors and proteinases, thus, resulting in a more successful therapy, see page 336, second para. 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Johnson to include COPD characterized by lipoxins, resolvins, protectins and maresins and COPD induced by exposure of environmental factor or exacerbation by a particulate matter. One would have been motivated to do so because Johnson teaches the claimed elected compound as being an inhibitor of MMP wherein aberrant and expression of MMP is implicated in COPD and other diseases and also because Levy et al. teaches chronic inflammatory lung disease that encompasses COPD is characterized by deficiency of specialized pro-resolving mediators (SMPs) specifically lipoxins, resolvins, protectins and maresins, also because MMP-13 inhibitors are known to be effective for treating COPD as taught by Andrianjara et al along with the teaching of Woode et al. and lastly because Kennedy et al. teaches COPD is linked to occupational exposure to air pollutants, including organic and inorganic particulate matter as well as vapor/gases/fumes, see page 692, first col and second col. One would reasonably expect the method taught by Johnson to be effective for treating COPD characterized by deficiency of lipoxins, resolvins, protectins and maresins and COPD induced by environment al exposure or exacerbation by a particulate matter.
With respect to “increase production of the one or more lipoxins in the subject” recited in claim 25; and “reducing further lung injury, regenerating degraded alveoli and/or reducing the number apoptotic cells in the lungs of subject”; said limitations appear to be the intended outcome of the method step. Since the claimed method step is taught by the prior art, said limitation is necessarily present absent evidence to the contrary. 
Accordingly, while the prior art does not specifically teach the subject in need of increasing production of one or more lipoxins is a subject with COPD or COPD is a disease 
	Applicant’s argument and Response to Applicant’s argument
Applicant’s argument appears to reiterate the same argument set forth in the Declaration. As such, the same response the Declarant’s argument applied to Applicant’s arguments. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 11-25, 37, and 58-60 remain rejected and claim 61 is rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of U.S. Patent No. 9,187,406 in view of Johnson (WO2010/132815 A1) and Andrianjara et al. (US2002/0193377).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the reference claims and the instant claims teach the same compounds. 
The only difference is the U.S. patent claims do not teach administration of the compounds for treating the elected COPD. 


    PNG
    media_image2.png
    133
    479
    media_image2.png
    Greyscale
can be administered orally in solid dosage forms, see page 51, lines 24-25. These curcumin analogues are inhibitors of matrix metalloproteinases and pro-inflammaotry cytokine production, see page 5, lines 9-11. The curcumin analogues are also inhibitors of  TNF-α, IL-lβ, MCP-1, IL-8, or IL-6, see page 27, lines 121-22. Additionally, Johnson teaches one of the curcumin analogues is 

    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
,see page 24, line 19. Johnson further teaches a dosage unit of the compounds may comprise a single compound or mixtures thereof with other compounds also used to treat rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple sclerosis, cardiovascular disease, such as diabetes, stroke, peripheral neuropathy, brain trauma, pancreatitis, and skin disorders, including, but not limited to, wounds, including ulcers of the skin, accelerated aging, and inflammatory diseases of the skin; bone diseases including, but not limited to, osteoporosis, see page 47, lines 12-29. Lastly, Johnson teaches aberrant MMP activity and expression has been implicated in a number of pathological conditions, including rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, angiogenesis, emphysema, multiple sclerosis, and cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development, asthma attacks, chronic obstructive pulmonary disease, and premature skin aging (6a) and inflammatory skin disease, see page 2, lines 24-33.
Andrianjara et al. teaches Among the various pathologies associated with an imbalance in MMP activity, an MMP-13-inhibitor compound of general formula (I) according to the invention is particularly useful for treating all pathologies brought about by a degradation of extracellular matrix tissue, and more particularly for treating rheumatoid arthritis, osteoarthritis, osteoporosis, periodontal diseases, inflammatory bowel disease, psoriasis, multiple sclerosis, cardiac insufficiency, atherosclerosis, asthma, chronic obstructive pulmonary disease (COPD), see para [0357]. Moreover, Andrianjara et al. teaches a method for treating a pathology associated with an imbalance in the activity of MMPs, and more specifically of MMP-13, the said method comprising a step during which a pharmaceutically effective amount of an 
It is obvious to administer the compounds of the U.S. patent in an amount effective for treating COPD because Johnson teaches curcumin analogues which as inhibitors of MMP are effective for treating COPD and also because the disclosure of the U.S. patent claims teaches these curcumin analogues are MMP inhibitors, and lastly because MMP-13 inhibitors have been effective in treating COPD as taught by Andrianjara et al. COPD encompasses COPD exacerbation by a particulate matter and a condition of chronic bronchitis. 
With respect to “increase production of the one or more lipoxins in the subject” recited in claim 25; and “reducing further lung injury, regenerating degraded alveoli and/or reducing the number apoptotic cells in the lungs of subject”; said limitations appear to be the intended outcome of the method step. Since the claimed method step is taught by the prior art, said limitation is necessarily present absent evidence to the contrary. 
Accordingly, while the prior art does not specifically teach the subject in need of increasing production of one or more lipoxins is a subject with COPD or COPD is a disease associated with decrease levels of one or more lipoxins, the instant specification is taken as evidence that COPD is a disease associated with decreased levels of one or more lipoxins, see original claim 1.  

Claims 1, 6, 8, 11-25, 37, and 58-60 remain rejected and claim 61 is rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-19 of U.S. Patent No. 9,556,105 in view of Johnson (WO2010/132815 A1) and Andrianjara et al. (US2002/0193377).
Although the claims at issue are not identical, they are not patentably distinct from each other.
 The reference claims teach a method of treating a subject afflicted with periodontal disease, rheumatoid arthritis (RA), osteoarthritis (OA), emphysema, acute respiratory distress syndrome, multiple sclerosis, atherosclerosis, myocardial infarction, neuro-inflammation, inflammatory bowel disease, diabetes, stroke, peripheral neuropathy, brain trauma, pancreatitis, or osteoporosis comprising administering to the subject a compound having the structure or a salt thereof

    PNG
    media_image2.png
    133
    479
    media_image2.png
    Greyscale

, so as to thereby treat the subject afflicted with periodontal disease, rheumatoid arthritis (RA), osteoarthritis (OA), emphysema, acute respiratory distress syndrome, multiple sclerosis, atherosclerosis, myocardial infarction, neuroinflammation, inflammatory bowel disease, diabetes, stroke, peripheral neuropathy, brain trauma, pancreatitis, breast cancer, skin cancer, prostate cancer or osteoporosis, see claim 1. 
The U.S. patent claims do not teach COPD. 
Johnson teaches curcumin and other curcumin analogues are useful for treating rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple 

    PNG
    media_image2.png
    133
    479
    media_image2.png
    Greyscale
can be administered orally in solid dosage forms, see page 51, lines 24-25. These curcumin analogues are inhibitors of matrix metalloproteinases and pro-inflammatory cytokine production, see page 5, lines 9-11. The curcumin analogues are also inhibitors of  TNF-α, IL-lβ, MCP-1, IL-8, or IL-6, see page 27, lines 121-22. Additionally, Johnson teaches one of the curcumin analogues is 

    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
,see page 24, line 19. Johnson further teaches a dosage unit of the compounds may comprise a single compound or mixtures thereof with other compounds also used to treat rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple sclerosis, cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development; inflammatory disorders, including neuroinflammation and inflammatory bowel disease; many types of cancer, including breast cancer, skin cancer, including, but not limited diabetes, stroke, peripheral neuropathy, brain trauma, pancreatitis, and skin disorders, including, but not limited to, wounds, including ulcers of the skin, accelerated aging, and inflammatory diseases of the skin; bone diseases including, but not limited to, osteoporosis, see page 47, lines 12-29. Lastly, Johnson teaches aberrant MMP activity and expression has been implicated in a number of pathological conditions, including rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, angiogenesis, emphysema, multiple sclerosis, and cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development, asthma attacks, chronic obstructive pulmonary disease, and premature skin aging (6a) and inflammatory skin disease, see page 2, lines 24-33.
Andrianjara et al. teaches Among the various pathologies associated with an imbalance in MMP activity, an MMP-13-inhibitor compound of general formula (I) according to the invention is particularly useful for treating all pathologies brought about by a degradation of extracellular matrix tissue, and more particularly for treating rheumatoid arthritis, osteoarthritis, osteoporosis, periodontal diseases, inflammatory bowel disease, psoriasis, multiple sclerosis, cardiac insufficiency, atherosclerosis, asthma, chronic obstructive pulmonary disease (COPD), see para [0357]. Moreover, Andrianjara et al. teaches a method for treating a pathology associated with an imbalance in the activity of MMPs, and more specifically of MMP-13, the said method comprising a step during which a pharmaceutically effective amount of an MMP-13 inhibitor compound according to the invention, or a pharmaceutical composition containing this compound, is administered to a patient requiring such a treatment, see para [0358].

With respect to “increase production of the one or more lipoxins in the subject” recited in claim 25; and “reducing further lung injury, regenerating degraded alveoli and/or reducing the number apoptotic cells in the lungs of subject”; said limitations appear to be the intended outcome of the method step. Since the claimed method step is taught by the prior art, said limitation is necessarily present absent evidence to the contrary. 
Accordingly, while the prior art does not specifically teach the subject in need of increasing production of one or more lipoxins is a subject with COPD or COPD is a disease associated with decrease levels of one or more lipoxins, the instant specification is taken as evidence that COPD is a disease associated with decreased levels of one or more lipoxins, see original claim 1.  


Claims 1, 6, 8, 11-25, 37, and 58-60 stand rejected and new claim 61 is provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14, 19, 24-25, 27, 31, 33 and 39 of co-pending Application No. 15/383,735 (reference application) and Andrianjara et al. (US2002/0193377).

Johnson teaches curcumin and other curcumin analogues are useful for treating rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple sclerosis, cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development; inflammatory disorders, including neuro-inflammation and inflammatory bowel disease, see page 54, lines 18-32. Moreover, Johnson teaches the curcumin analogues 

    PNG
    media_image2.png
    133
    479
    media_image2.png
    Greyscale
can be administered orally in solid dosage forms, see page 51, lines 24-25. These curcumin analogues are inhibitors of matrix metalloproteinases and pro-inflammatory cytokine production, see page 5, lines 9-11. The curcumin analogues are also inhibitors of  TNF-α, IL-lβ, MCP-1, IL-8, or IL-6, see page 27, lines 121-22. Additionally, Johnson teaches one of the curcumin analogues is 

    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
,see page 24, line 19. Johnson further teaches a dosage unit of the compounds may comprise a single compound or mixtures thereof with other compounds also used to treat rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple sclerosis, cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development; inflammatory disorders, including neuro-inflammation and inflammatory bowel disease; many types of cancer, including breast cancer, skin cancer, including, but not limited to, melanoma, and prostate cancer; diabetes, stroke, peripheral neuropathy, brain trauma, pancreatitis, and skin disorders, including, but not limited to, wounds, including ulcers of the skin, accelerated aging, and inflammatory diseases of the skin; bone diseases including, but not limited to, osteoporosis, see page 47, lines 12-29. Lastly, Johnson teaches aberrant MMP activity and expression has been implicated in a number of pathological conditions, including rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, angiogenesis, emphysema, multiple sclerosis, and cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development, asthma attacks, chronic obstructive pulmonary disease, and premature skin aging (6a) and inflammatory skin disease, see page 2, lines 24-33.

It is obvious to administer the compounds of the U.S. patent in an amount effective for treating COPD because  Johnson teaches curcumin analogues which as inhibitors of MMP are effective for treating COPD and also because the disclosure of the U.S. patent claims teaches these curcumin analogues are MMP inhibitors, and lastly because MMP-13 inhibitors have been effective in treating COPD as taught by Andrianjara et al. COPD encompasses COPD exacerbation by a particulate matter and a condition of chronic bronchitis. 
With respect to “increase production of the one or more lipoxins in the subject” recited in claim 25; and “reducing further lung injury, regenerating degraded alveoli and/or reducing the number apoptotic cells in the lungs of subject”; said limitations appear to be the intended 
Accordingly, while the prior art does not specifically teach the subject in need of increasing production of one or more lipoxins is a subject with COPD or COPD is a disease associated with decrease levels of one or more lipoxins, the instant specification is taken as evidence that COPD is a disease associated with decreased levels of one or more lipoxins, see original claim 1.  
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims  1, 6, 8, 11-25, 37, and 58-60 stand rejected and new claim 61 is rejected on the ground of non-statutory double patenting as being un-patentable over claims 16-20 of U.S. Patent No. 9,220,695 in view of Johnson (WO2010/132815 A1) and Andrianjara et al. (US2002/0193377).
Although the claims at issue are not identical, they are not patentably distinct from each other. The reference claims teach a  method of treating a patient suffering from cancer comprising administering to the patient a compound having the structure:
    PNG
    media_image2.png
    133
    479
    media_image2.png
    Greyscale

, see claim 16. The compound of the U.S. patent substantially overlap with the compound of the instant claims.  

Johnson teaches curcumin and other curcumin analogues are useful for treating rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple sclerosis, cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development; inflammatory disorders, including neuro-inflammation and inflammatory bowel disease, see page 54, lines 18-32. Moreover, Johnson teaches the curcumin analogues 

    PNG
    media_image2.png
    133
    479
    media_image2.png
    Greyscale
can be administered orally in solid dosage forms, see page 51, lines 24-25. These curcumin analogues are inhibitors of matrix metalloproteinases and pro-inflammatory cytokine production, see page 5, lines 9-11. The curcumin analogues are also inhibitors of  TNF-α, IL-lβ, MCP-1, IL-8, or IL-6, see page 27, lines 121-22. Additionally, Johnson teaches one of the curcumin analogues is 

    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
,see page 24, line 19. Johnson further teaches a dosage unit of the compounds may comprise a single compound or mixtures thereof with other compounds also used to treat rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute diabetes, stroke, peripheral neuropathy, brain trauma, pancreatitis, and skin disorders, including, but not limited to, wounds, including ulcers of the skin, accelerated aging, and inflammatory diseases of the skin; bone diseases including, but not limited to, osteoporosis, see page 47, lines 12-29. Lastly, Johnson teaches aberrant MMP activity and expression has been implicated in a number of pathological conditions, including rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, angiogenesis, emphysema, multiple sclerosis, and cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development, asthma attacks, chronic obstructive pulmonary disease, and premature skin aging (6a) and inflammatory skin disease, see page 2, lines 24-33.
Andrianjara et al. teaches Among the various pathologies associated with an imbalance in MMP activity, an MMP-13-inhibitor compound of general formula (I) according to the invention is particularly useful for treating all pathologies brought about by a degradation of extracellular matrix tissue, and more particularly for treating rheumatoid arthritis, osteoarthritis, osteoporosis, periodontal diseases, inflammatory bowel disease, psoriasis, multiple sclerosis, cardiac insufficiency, atherosclerosis, asthma, chronic obstructive pulmonary disease (COPD), see para [0357]. Moreover, Andrianjara et al. teaches a method for treating a pathology associated with an imbalance in the activity of MMPs, and more specifically of MMP-
It is obvious to administer the compounds of the U.S. patent in an amount effective for treating COPD because  Johnson teaches curcumin analogues which as inhibitors of MMP are effective for treating COPD, also because the disclosure of the U.S. patent claims teaches these curcumin analogues are MMP inhibitors, and lastly because MMP-13 inhibitors have been effective in treating COPD as taught by Andrianjara et al. COPD encompasses COPD exacerbation by a particulate matter and a condition of chronic bronchitis. 
With respect to “increase production of the one or more lipoxins in the subject” recited in claim 25; and “reducing further lung injury, regenerating degraded alveoli and/or reducing the number apoptotic cells in the lungs of subject”; said limitations appear to be the intended outcome of the method step. Since the claimed method step is taught by the prior art, said limitation is necessarily present absent evidence to the contrary. 
Accordingly, while the prior art does not specifically teach the subject in need of increasing production of one or more lipoxins is a subject with COPD or COPD is a disease associated with decrease levels of one or more lipoxins, the instant specification is taken as evidence that COPD is a disease associated with decreased levels of one or more lipoxins, see original claim 1.  

s  1, 6, 8, 11-25, 37, and 58-60 are rejected and new claim 61 is rejected on the ground of non-statutory double patenting as being un-patentable over claims 11-20 of U.S. Patent No. 9,675,576 in view of Johnson (WO2010/132815 A1) and Andrianjara et al. (US2002/0193377).
Although the claims at issue are not identical, they are not patentably distinct from each other. The reference claims teach a  method of treating a patient suffering from cancer comprising administering to the patient a compound having the structure:
    PNG
    media_image2.png
    133
    479
    media_image2.png
    Greyscale

, see claim 16. The compound of the U.S. patent substantially overlap with the compound of the instant claims.  
The U.S. patent claims do not teach COPD. 
Johnson teaches curcumin and other curcumin analogues are useful for treating rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple sclerosis, cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development; inflammatory disorders, including neuro-inflammation and inflammatory bowel disease, see page 54, lines 18-32. Moreover, Johnson teaches the curcumin analogues 

    PNG
    media_image2.png
    133
    479
    media_image2.png
    Greyscale
can be administered orally in solid dosage forms, see page 51, lines 24-25. These curcumin analogues are inhibitors of matrix metalloproteinases and pro-inflammaotry cytokine production, see page 5, lines 9-11. The curcumin analogues are also inhibitors of  TNF-α, IL-lβ, MCP-1, IL-8, or IL-6, see page 27, lines 121-22. Additionally, Johnson teaches one of the curcumin analogues is 

    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
,see page 24, line 19. Johnson further teaches a dosage unit of the compounds may comprise a single compound or mixtures thereof with other compounds also used to treat rheumatoid arthritis (RA) , osteoarthritis (OA) , metastases, periodontal disease, such as periodontitis, angiogenesis, emphysema, acute respiratory distress syndrome, multiple sclerosis, cardiovascular disease, such as atherosclerosis, myocardial infarction, arterial restenosis after angioplasty and aneurysm development; inflammatory disorders, including neuro-inflammation and inflammatory bowel disease; many types of cancer, including breast cancer, skin cancer, including, but not limited to, melanoma, and prostate cancer; diabetes, stroke, peripheral neuropathy, brain trauma, pancreatitis, and skin disorders, including, but not limited to, wounds, including ulcers of the skin, accelerated aging, and inflammatory diseases of the skin; bone diseases including, but not limited to, osteoporosis, see page 47, lines 12-29. Lastly, Johnson teaches aberrant MMP chronic obstructive pulmonary disease, and premature skin aging (6a) and inflammatory skin disease, see page 2, lines 24-33.
Andrianjara et al. teaches Among the various pathologies associated with an imbalance in MMP activity, an MMP-13-inhibitor compound of general formula (I) according to the invention is particularly useful for treating all pathologies brought about by a degradation of extracellular matrix tissue, and more particularly for treating rheumatoid arthritis, osteoarthritis, osteoporosis, periodontal diseases, inflammatory bowel disease, psoriasis, multiple sclerosis, cardiac insufficiency, atherosclerosis, asthma, chronic obstructive pulmonary disease (COPD), see para [0357]. Moreover, Andrianjara et al. teaches a method for treating a pathology associated with an imbalance in the activity of MMPs, and more specifically of MMP-13, the said method comprising a step during which a pharmaceutically effective amount of an MMP-13 inhibitor compound according to the invention, or a pharmaceutical composition containing this compound, is administered to a patient requiring such a treatment, see para [0358].
It is obvious to administer the compounds of the U.S. patent in an amount effective for treating COPD because  Johnson teaches curcumin analogues which as inhibitors of MMP are effective for treating COPD, also because the disclosure of the U.S. patent claims teaches these curcumin analogues are MMP inhibitors, and , lastly because MMP-13 inhibitors have been 
With respect to “increase production of the one or more lipoxins in the subject” recited in claim 25; and “reducing further lung injury, regenerating degraded alveoli and/or reducing the number apoptotic cells in the lungs of subject”; said limitations appear to be the intended outcome of the method step. Since the claimed method step is taught by the prior art, said limitation is necessarily present absent evidence to the contrary. 
Accordingly, while the prior art does not specifically teach the subject in need of increasing production of one or more lipoxins is a subject with COPD or COPD is a disease associated with decrease levels of one or more lipoxins, the instant specification is taken as evidence that COPD is a disease associated with decreased levels of one or more lipoxins, see original claim 1.  
Since Applicant did not address this double patenting rejection, said double patenting rejection is maintained. 
 	Applicant argue that the Examiner has provided no concrete reasoning as to why a POSA would conclude that the invention defined in the pending method claims of the present application would have been an obvious variation of the invention defined in the compound claims of the reference application of the nonstatutory double patenting. In response, the Examiner finds Applicants’ argument not persuasive because the double patenting rejections clearly provide a motivation as to why a POSA would reasonably expect either use the compound taught by the reference application that only recited the compounds but also the method of the reference application to treat COPD with success, 
Applicants’ argument and Response to Applicants’ argument
Applicant’s argument appears to be the same argument presented for the 103 rejection. As such the same response that is applied to the argument to the 103 rejection is reapplied herein. 

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN P CORNET/Primary Examiner, Art Unit 1628